Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
a)	Applicant's remarks filed 09/01/2021 with respect to double patenting rejection have been fully considered in view of applicant response (i.e. “815 patent” corresponds to upper diagram of fig.38 while claim 1 of present application corresponds to lower diagram in fig.38). However, 815 patent is more detailed and includes SIB parameters for PLMN2 while present application is a broader version of “815 patent”. Therefore, the double patenting is maintained since no proper terminal disclaimer is being submitted yet.
b)	Applicant further asserts (page 13 of Remarks): according to FUTAKI, the gNB-CU-CP 41 may configure the gNB-CU-UP 42 and the gNB-DU 43 with the BWP(s). The gNB DU 43 is not configured with the BWP associated to the gNB-CU-UP 42. 
c)	However, Examiner very kindly directs applicant to gNB-CU-UP 42 may at least provide at least part of the NR PDCP functionality (e.g., function required for UP data).  The gNB-DU 43 may at least provide the NR PHY functionality and NR MAC functionality. Further, FIG. 22 shows a process 2200 that is an example of inter-RAN node signaling.  In Step 2201, the gNB-CU-CP 41 sends, to the gNB-CU-UP 42, 
BWP-related control information via an E1 UE CONTEXT SETUP REQUEST message or an E1 UE CONTEXT MODIFICATION REQUEST message.  This BWP-related gNB-CU-UP 42 sends, to the gNB-CU-CP 41, BWP-related control information via an E1 UE CONTEXT SETUP RESPONSE message or an E1 UE CONTEXT MODIFICATION RESPONSE.  The BWP-related control information in Step 2202 contains BWP Configuration Status Information regarding UE-specific configuration status of the BWP (FUTAKI, ¶0137-0139). Therefore, BWP related information with configuration information is exchanged between gNB-CU-CP 41 and gNB-CU-UP 42 and then exchanged to gNB-DU 43. In other words fig.22 describes the exchange of BWP information between CUs which is eventually is send to DU as described in fig.21 (emphasis added). 
d)	Applicant also asserts (page 14 of Remarks): In addition, it is respectfully submitted that none of the cited references teaches or remotely suggest reception or transmission of message comprising one or more first configuration parameters associated with the first base station central unit, and one or more second configuration parameters associated with a second base station central unit.
e)	However, the Examiner very kindly point out to previous office action
at least one message (FUTAKI, Fig.21, ¶0137, NAS signaling/message) comprising: one or more first configuration parameters associated with the first base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs (first, second or more) related control information (i.e. one or more configuration parameters) associated with gNB-CU-CP 41; also see Fig.18 which describes that the BWP control information is sent from the gNB-CU 31 to the gNB-DU 32); and one or more second configuration parameters 
f)	Applicant arguments/remarks (page 14 of remarks) with respect to Kim 2 is not persuasive since the rejection is dependent on FUTAKI reference for independent claims (claims 1, 11, and 16). 
3.	Therefore, the limitations of the claims are met and the rejection is made final. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A)	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
a)	Claim 21 recites the limitations " receiving, by first base station central unit from the second base station central unit, at least one message comprising the one or more second configuration parameters associated with the second base station central unit before receiving, by the base station distributed unit from the first base station central unit, the at least one message comprising one or more first configuration parameters and one or more second configuration parameters.”
The newly added claim/limitations are lacking written description as the specification does not clearly disclose or describe “receiving, by first base station central unit from the second base station central unit, at least one message comprising the one or more second configuration parameters associated with the second base station central unit before receiving, by the base station distributed unit from the first base station central unit, the at least one message comprising one or more first configuration parameters and one or more second configuration parameters. After careful review of the specification in the printed publication paragraphs [0218] and [0389], is disclosed that one or more parameters may comprise priority, prioritized bit rate, etc. A logical channel in the plurality of logical channels may correspond to one or more buffers comprising data associated with the logical channel. Further, acquiring an SI message, a UE may: 1&gt;determine a start of a SI-window for a concerned SI message as follows: 2&gt;for a concerned SI message, determine a number n which corresponds to an order of entry in a list of SI messages configured by schedulingInfoList in System 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, and 9 of US Patent No. 10764815 B2. all the limitations of claims 1-3 and 5-8 in the present application are covered by claims 1-2, 4-5, 7, and 9 of US Patent No. 10764815 B2 and claims of the present application are broader from of the claims of US Patent No. 10764815 B2. 
Pending application 16/871654
US Patent No. 10764815 B2
1. A method comprising: receiving, by a base station distributed unit from a first base station central unit, at least one message comprising: one or more first configuration parameters associated with the first base station central unit; and one or more second configuration parameters associated with a second base station central unit; and transmitting, by the base station distributed unit, the one or more first configuration parameters and the one or more second configuration parameters.  
2. The method of claim 1, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.

receiving, by a base station distributed unit from 
a first base station central unit, a first message comprising a first public 
land mobile network (PLMN) identifier of a first PLMN comprising the first base 
station central unit;  receiving, by the base station distributed unit from a 
second base station central unit, a second message comprising a second PLMN identifier of a second PLMN comprising the second base station central unit;  and transmitting, by the base station distributed unit, at least one system information block comprising the first PLMN identifier and the second PLMN identifier.

The claims of instant application encompass the same subject matter. Therefore, the instant application claims 1 and 2 are anticipated by the claim 1 of U.S. Patent No. 10764815 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claim 1 of 10764815 B2, in re Goodman 29 USPQ 2d 2010 GAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or Copending application.
7.	Claims 3 and 5-8 of instant application correspond to claims 2, 4-5, 7 and 9 of allowed U.S. Patent No. 10764815 B2. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

A)	Claims 1, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUTAKI (US 2020/0314696 A1). 
 	As per claim 1, FUTAKI discloses a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a base station distributed unit from a first base station central unit (FUTAKI, Fig.21, ¶0137, exchanging (therefore sending and receiving) by gNB-DU 43 (i.e. gNodeB distributed unit) from a gNB-CU-CP 41 (i.e. first gNodeB central unit)), at least one message (FUTAKI, Fig.21, ¶0137, NAS signaling/message) comprising: one or more first configuration parameters associated with the first base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs (first, second or more) related control information (i.e. one or more configuration parameters) associated with gNB-CU-CP 41; also see Fig.18 which describes that the BWP control information is sent from the gNB-CU 31 to the gNB-DU 32); and one or more second configuration parameters associated with a second base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs related control information associated with gNB-CU-UP 42 (i.e. second gNodeB central unit); also see fig.22 which describes the exchange of BWP information between CUs which is eventually is send to DU); and transmitting, by the base station distributed unit, the one or more first configuration parameters and the one or more second configuration parameters (FUTAKI, Fig.21, ¶0135 and ¶0137, exchanging by gNB-DU 43 BWP(s) related control information; also see ¶0133, gNB-DU 32 (i.e. gNB-DU 43) send/transmit BWP(s) related control information). 
 	As per claim 10 as applied to claim 1 above, FUTAKI discloses a first base station comprises the first base station central unit and the base station distributed unit 
As per claim 11, FUTAKI teaches a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a first base station central unit, one or more second configuration parameters associated with a second base station central unit (FUTAKI, Fig.21, ¶0137 and Fig.22, ¶0139, receiving by gNB-CU-CP 41 (i.e. first gNodeB central unit) BWP(s) related control information associated with gNB-CU-UP 42 (i.e. second gNodeB central unit)); and sending, by the first base station central unit to a base station distributed unit (FUTAKI, Fig.21, ¶0137, exchanging (therefore sending and receiving) by gNB-DU 43 (i.e. gNodeB distributed unit) from a gNB-CU-CP 41 (i.e. first gNodeB central unit)), at least one message (FUTAKI, Fig.21, ¶0137, NAS signaling/message) comprising: one or more first configuration parameters associated with the first base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs (first, second or more) related control information (i.e. one or more configuration parameters) associated with gNB-CU-CP 41; also see Fig.18 which describes that the BWP control information is sent from the gNB-CU 31 to the gNB-DU 32); and the one or more second configuration parameters associated with a second base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs related control information associated with gNB-CU-UP 42 (i.e. second gNodeB central unit); also see fig.22 which describes the exchange of BWP information between CUs which is eventually is send to DU).

As per claim 16, FUTAKI teaches a method (FUTAKI, Fig.21, ¶0137, a method) comprising: receiving, by a first base station central unit, one or more second configuration parameters associated with a second base station central unit (FUTAKI, Fig.21, ¶0137 and Fig.22, ¶0139, receiving by gNB-CU-CP 41 (i.e. first gNodeB central unit) BWP(s) related control information associated with gNB-CU-UP 42 (i.e. second gNodeB central unit)) and receiving, by a base station distributed unit from a first base station central unit (FUTAKI, Fig.21, ¶0137, exchanging (therefore sending and receiving) by gNB-DU 43 (i.e. gNodeB distributed unit) from a gNB-CU-CP 41 (i.e. first gNodeB central unit)), at least one message (FUTAKI, Fig.21, ¶0137, NAS signaling/message) comprising: one or more first configuration parameters associated with the first base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs (first, second or more) related control information (i.e. one or more configuration parameters) associated with gNB-CU-CP 41; also see Fig.18 which describes that the BWP control information is sent from the gNB-CU 31 to the gNB-DU 32); and the one or more second configuration parameters associated with a second base station central unit (FUTAKI, Fig.21, ¶0135 and ¶0137, BWPs related control information associated with gNB-CU-UP 42 (i.e. second gNodeB central unit); also see fig.22 which describes the 
Claim Rejections - 35 USC § 103
9.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2-4, 6-7, 9, 12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (US 2018/0368109 A1). 

 	In the same field of endeavor, KIM teaches wherein: the first base station central unit is associated with a first public land mobile network (PLMN) (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore first PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the first PLMN); and the second base station central unit is associated with a second PLMN (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore second PLMN), and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the second PLMN).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 

In the same field of endeavor, KIM teaches wherein the at least one message comprises: an F1 setup response message (KIM , ¶0082, F1 setup context response message); a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message (KIM, ¶0085, DU configuration success response message).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 4 as applied to claim 1 above, FUTAKI does not explicitly disclose, wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless device, at least one system information block (SIB) comprising the one or more first configuration parameters and the one or more second configuration parameters.  
 	In the same field of endeavor, KIM teaches wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 6 as applied to claim 4 above, KIM teaches, wherein the at least one SIB comprises cell parameters (KIM, ¶0129, SIB includes cell parameters) for at least one of: a first public land mobile network (PLMN) or a second PLMN (KIM, ¶0129 and ¶0207, cell parameter of PLMN), the cell parameters comprising at least one of: a cell identifier of a cell that transmits the at least one SIB (KIM, ¶0129, cell parameters such as cell identifier of the cell which send SIB); a closed subscriber group identifier of the cell (KIM, ¶0209, gNB global identifier); a first cell identifier of the cell, wherein the first cell identifier is associated with the first PLMN; a second cell identifier of the cell, wherein the second cell identifier is associated with the second PLMN; a first closed subscriber group identifier of the cell, wherein the first closed subscriber group identifier is associated with the first PLMN; a second closed subscriber group identifier of the cell, wherein the second closed subscriber group identifier is associated with the second PLMN; a first base station central unit identifier of the first base station central unit; a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 7 as applied to claim 1 above, FUTAKI does not explicitly teach teaches receiving, by the base station distributed unit from a wireless device, a radio resource control message that is based on at least one of the one or more first configuration parameters or the one or more second configuration parameters; and configuring, by the base station distributed unit, radio resources for the wireless device based on the radio resource control message.  
	In the same field of endeavor, KIM teaches receiving, by the base station distributed unit from a wireless device, a radio resource control message (KIM, ¶0145, receiving by DU from the UE RRC message) that is based on at least one of the one or more first configuration parameters or the one or more second configuration parameters (KIM, ¶0144-145, that is based on radio resource information (i.e. configuration parameters, ¶0082); and configuring, by the base station distributed unit, radio resources for the wireless device based on the radio resource control message (KIM, 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 9, FUTAKI does not explicitly disclose18-1030U2 a first base station comprises the first base station central unit and the base station distributed unit; and the first base station further comprises the second base station central unit.  
	In the same field of endeavor, KIM teaches a first base station comprises the first base station central unit and the base station distributed unit (KIM, ¶0070, gNB (i.e. Node B or base station) comprises CU and DU); and the first base station further comprises the second base station central unit (KIM, ¶0070-71, gNB comprises CUs (first, second, or more)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 12 as applied to claim 11 above, FUTAKI does not explicitly disclose, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a 
 	In the same field of endeavor, KIM teaches wherein: the first base station central unit is associated with a first public land mobile network (PLMN) (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore first PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the first PLMN); and the second base station central unit is associated with a second PLMN (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore second PLMN), and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the second PLMN).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 14 as applied to claim 11 above, FUTAKI does not explicitly disclose, wherein the at least one message comprises: an F1 setup response message; a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
 	As per claim 17 as applied to claim 16 above, FUTAKI does not explicitly disclose, wherein: the first base station central unit is associated with a first public land mobile network (PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN; and the second base station central unit is associated with a second PLMN, and the one or more second configuration parameters comprise a second PLMN identifier of the second PLMN.  
 	In the same field of endeavor, KIM teaches wherein: the first base station central unit is associated with a first public land mobile network (PLMN) (KIM, ¶0068 and ¶0207, CUs (first, second, or more) of node or base station associated with PLMN; therefore first PLMN), and the one or more first configuration parameters comprise a first PLMN identifier of the first PLMN (KIM, ¶0082 and ¶0207, configuration information may include parameters such as PLMN ID of the first PLMN); and the second base station central unit is associated with a second PLMN (KIM, ¶0068 and ¶0207, CUs 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 
As per claim 18 as applied to claim 16 above, FUTAKI does not explicitly disclose, wherein the at least one message comprises: an F1 setup response message; a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message.
In the same field of endeavor, KIM teaches wherein the at least one message comprises: an F1 setup response message (KIM, ¶0082, F1 setup context response message); a base station central unit configuration update message; or a base station distributed unit configuration update acknowledge message (KIM, ¶0085, DU configuration success response message).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 

 	In the same field of endeavor, KIM teaches wherein the transmitting the one or more first configuration parameters and the one or more second configuration parameters comprises transmitting, by the base station distributed unit to a wireless device (KIM, ¶0082, transmitting the configuration information such as parameters to the UE/wireless device through DU), at least one system information block (SIB) comprising the one or more first configuration parameters and the one or more second configuration parameters (KIM, ¶0129, SIB comprising configuration information/parameters).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM into invention of FUTAKI in order to manage radio resources using central unit in gNB for purpose of enabling more terminals transmit and receive data with higher Quality of Service (QoS) (KIM, ¶0004). 

B)	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (US 2018/0368109 A1) and further in view of Chendamarai (US 2018/0242223 A1).  

 	In the same field of endeavor, Chendamarai teaches wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 510 (first SIB) comprising PLMN ID); and a second SIB comprising the second PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 520 (second SIB) comprising second PLMN ID). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Chendamarai into invention of FUTAKI in view of KIM in order to signal a PLMN identifier (ID) over a shared radio frequency spectrum band based on time-frequency location of an instance of a DRS to save time and battery power (Chendamarai, ¶0006). 

 	As per claim 20 as applied to claim 19 above, FUTAKI in view of KIM does not explicitly teach, wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier; and a second SIB comprising the second PLMN identifier.  
 	In the same field of endeavor, Chendamarai teaches wherein the at least one SIB comprises: a first SIB comprising the first PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 510 (first SIB) comprising PLMN ID); and a second SIB comprising the second PLMN identifier (Chendamarai, ¶0014 and ¶0078, SIB 520 (second SIB) comprising second PLMN ID). 

C)	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (US 2020/0314696 A1) in view of KIM (2) (US 2019/0342809 A1).
 	As per claim 8 as applied to claim 1 above, FUTAKI does not explicitly disclose receiving, by the base station distributed unit, at least one packet from at least one of the first base station central unit or the second base station central unit; and transmitting, by the base station distributed unit, the at least one packet to a wireless device. 
In the same field of endeavor, KIM (2) teaches receiving, by the base station distributed unit, at least one packet from at least one of the first base station central unit or the second base station central unit (KIM (2), ¶0066, receiving by base station DU packet data from base station CUs); and transmitting, by the base station distributed unit, the at least one packet to a wireless device (KIM (2), ¶0066, transmitting by base station DU the data packet to the terminal (i.e. UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM (2) into invention of FUTAKI in order to configure central unit and distribution unit for 5th generation wireless access network base station to improve transmission speeds and reliability. 

 	In the same field of endeavor, KIM (2) teaches receiving, by the base station central unit, at least one packet for a wireless device (KIM (2), ¶0066, receiving by base station CU packet data for terminal (i.e. UE)); and sending, by the base station central unit, the at least one packet to the base station distributed unit (KIM (2), ¶0066, transmitting or sending by base station CU the data packet to base station DU). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KIM (2) into invention of FUTAKI in order to configure central unit and distribution unit for 5th generation wireless access network base station to improve transmission speeds and reliability. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643